Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 10, 2020

                                       No. 04-20-00097-CV

                      Yvonne JACQUEZ and the Estate of Victor Jacquez,
                                     Appellants

                                                  v.

         VHS SAN ANTONIO PARTNERS, LLC, and Tenet Healthcare Corporation,
                               Appellees

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-04112
                          Honorable Karen H. Pozza, Judge Presiding


                                          ORDER
        A copy of Appellants’ notice of appeal was filed in this court on February 12, 2020, but
the notice of appeal did not show it was served on each court reporter responsible for preparing
the reporter’s record. Contra TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).
        The clerk of the court notified Appellants in writing that the certificate of service attached
to the notice of appeal filed in this appeal does not certify that any court reporter was served.
The clerk instructed Appellants to file an amended notice of appeal certifying proper service on
the responsible court reporter. An amended notice of appeal has not been filed.
        We ORDER David C. Cowden to file an amended notice of appeal in compliance with
section 51.017(a) within TEN DAYS of the date of this order. See id.
         If Appellant fails to file an amended notice of appeal as ordered, we will order David C.
Cowden to appear in person and SHOW CAUSE why he should not be held in contempt for
failing to file the amended notice of appeal.
        The clerk of this court shall cause a copy of this order to be served on David C. Cowden
by certified mail, return receipt requested, or give other personal notice of this order with proof
of delivery.

                                                       _________________________________
                                                       Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court